 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CAROLYN M. WIGGIN, Bar #182732
     Assistant Federal Defender
 3   801 I Street, 3rd Floor
     Sacramento, CA 95814
 4   Telephone: (916) 498-5700
 5   Attorneys for Defendant
     ALFONSO AYON NUNEZ
 6
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                     Case No. 1:16-cr-00130-DAD
11
                          Plaintiff,               SEALING ORDER
12
     vs.
13
     ALFONSO AYON NUNEZ,                           JUDGE: Hon. Dale A. Drozd
14
                         Defendant.
15
16            IT IS HEREBY ORDERED that the Request to Seal Exhibit A to Defendant-Movant’s

17   Supplement in Support of Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

18   be granted so that medical information is not available on the public docket. The Request and its

19   Exhibit A are to be provided to the Court and Assistant United States Attorney Kimberly A.
20   Sanchez.

21            These documents shall remain under seal until further Order of the Court.

22
     IT IS SO ORDERED.
23
24
           Dated:   December 26, 2019
                                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
